Title: To Thomas Jefferson from James Thomson Callender, 13 September 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail, Septr. 13th. 1800.

Nothing is talked of here but the recent conspiracy of the negroes. One Thomas Prosser, a young man, who had fallen heir, some time ago, to a plantation within six miles of the city, had behaved with great barbarity to his slaves. One of them, named Gabriel, a fellow of courage and intellect above his rank in life, laid a plan of revenge. Immense numbers immediately entered into it, and it has been kept with incredible Secrecy for several months. A number of Swords were made in a clumsy enough manner out of rough iron; others by breaking the blade of a Scythe in the middle, which thus made two Swords of a most formidable kind. They were well fastened in proper handles, and would have cut of a man’s limb at a single blow. The conspirators were to have met in a wood near Prosser’s house, upon Saturday before last, after it was dark. Upon that day, or some very short time before it, notice was received from a fellow, who being invited, somewhat unguardedly, to go to the rendezvous, refused, and immediately Informed his master’s overseer. No ostensible preparations were, however, made until the afternoon preceding the night of the rendezvous; and as the militia are in a State of the most contemptible disorganization, as the blacks are numerous, robust and desperate, there must have been bloody work. But upon that very evening, just about Sunset, there came on the most terrible thunder storm, accompanied with an enormous rain, that I ever witnessed in this State. Between Prosser’s, and Richmond; there is a place called Brook Swamp, which runs across the high road, and over which there was a bridge. By this, the africans were of necessity to pass, and the rain had made the passage impracticable. Besides, they were deprived of the junction and assistance of their good friends in this city, who could not go out to join them. They were to have Attacked the Capitol and the penitentiary. They could hardly have failed of success; for after all, we only could muster four or five hundred men, of  whom not more than thirty had Muskets. This was our stile of preparation, While several thousand stands of arms were piled up in the Capitol and Penitentiary. I do not pretend to blame the executive Council, for I really am not sufficiently Master of the circumstances to form an opinion. Five fellows were hung this day; and many more will share the same fate. Their plan was to Massacre all the whites, of all ages, and sexes; and all the blacks who would not Join them; and then march off to the Mountains, with the plunder of the City. Those wives who should refuse to accompany their husbands were to have been butchered along with the rest; an idea truly wor[thy] of an African heart! It consists with my knowledge that many of these wretches, who were, or would have been partners in the plot, had been treated with the utmost tenderness by their owners, and more like children than slaves.

I hope, Sir, that You will excuse me [for] the freedom of sending You the above details. I have been, for some days past, incommoded with so great a dimness of my sight, that I was obliged to employ an assistant in writing the last page. A great part of the above details I had from your old acquaintance and Protegee, Mr. Rose. To a man of liberal feelings, there are few Situations that can be more painful than his; and I heartily wish that it were in my power to smoothe the protuberancies of his descent along the down hill of life.
The news from Italy, from France, and from New Hampshire, is all capital. I learn also by more ways than one (what you undoubtedly know much better than I do) that there has been a very great revolution in the Sentiments of Connecticut. I Can hardly go on for the bellowing of the banditti below Stairs, who were not carried directly, as they Should have been, from the bar to the gallows.
I find much difficulty in getting the Prospect printed, from the sickness of one hand, the laziness of another, and the difficulty of getting a third. If I live to see a republican president in the chair, I shall have a press of my own in Richmond; and give the Aristocrats a cut and thrust volume per annum for some years to come. This may be of use; for it is not only proper to knock an adversary down, but to keep him down; the best government will afford an ample verge for damnatory criticism; and the federal viper will undoubtedly continue to hiss; but I make no doubt of living to trample him in the mire of universal detestation.
I hope, Sir, that you will pardon the tediousness of this letter. The naval Remarks, of which I sent You a Copy last summer will not get into the first part of this volume.

I have the honour to be Sir Your most obed Servt

Jas. T. Callender


P.S. By naval remarks, I mean the essays that were printed in the Republican, and which I sent you. The boy has not come this evening to take my letter to the Post office, So it stands till next week

